DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the instant application. Claims 1-10 are withdrawn. Claims 11, 13 and 18 are amended and claim 21 is added.
Claims 11-20 are elected without traverse in Applicant’s reply to the restriction requirement (see Remarks dated 03/30/2021). Applicant is advised that claims 1-10 should be indicated as withdrawn.  The status of every claim in such listing must be indicated after its claim number by one of the following identifiers in a parenthetical expression: (Original), (Currently Amended), (Canceled), (Withdrawn), (Previously Presented), (New), see 37CFR 1.121.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019, 06/12/2020 and 08/14/2020 are being considered by the examiner.

Claim Objections
Claims 12-21 objected to because of the following informalities:  
Claim 12, line 2, recites “the pixel”. To keep consistency in the claim language Examiner suggest “the pixel array part
Claim 13, lines 1-3, recites “wherein the electrode unit comprises electrode patterns, and the electrode patterns comprise”. Examiner suggest “wherein the electrode patterns comprise”, since claim 11 recites “wherein the electrode unit comprises electrode patterns” making it redundant.
Claim 14, lines 3-4, recites “any one of the at least two antenna areas”. Examiner suggest “any antenna area of the at least two antenna areas”.
Claim 15, line 2, recites “the remaining antenna area”. Examiner suggest “a remaining antenna area, among the at least two antenna areas,”.
Claim 16, line 2, recites the limitation "the remaining antenna area, among the at least two antenna areas ".  Claim 16 depend on claim 13, however claim 13 does not recite “remaining antenna area” or “at least two antenna areas”, which are recited in claim 15. To correct antecedent issues, Examiner suggests changing claim 16 dependency to depend from claim 15.  
Claim 17, line 2, recites “the other antenna mode”. To keep consistency in the claim language Examiner suggest “the another antenna mode” as recited in claim 16.
Claim 17, line 2, recites the limitation “the any one antenna area”. Claim 17 depend on claim 16 which depends on claim 13 and claims 16 and 13 do not recite “the any one antenna area”. Examiner suggest amending claim 16 to depend on claim 15 which depends on claim 14 (as previously suggested above in (e)) and to amend claim 17 to recite “the any antenna area, among the at least two antenna areas”, similarly to claim 14 proposed amendment (see claim 14 objections (c)). Therefore keeping consistency in the claim language.
Claim 19, lines 1-3, recites “wherein the electrode unit comprises electrode patterns, and the electrode patterns comprise”. Examiner suggest “wherein the electrode patterns comprise”, since claim 11 recites “wherein the electrode unit comprises electrode patterns” making it redundant.
Claim 19, line 10-13, recites “external patterns provided between the first side and the second side of the display area form a third antenna group, and external patterns provided on a fourth side of the display area facing the third side form a fourth antenna group”. To correct antecedent issues, Examiner suggest “external patterns provided on a third side between the first side and the second side of the display area form a third antenna group, and external patterns provided on a fourth side of the display area facing the third side form a fourth antenna group”.
Claim 20, lines 3-4, recites “a touch mode”. Examiner suggest “the touch mode” since the phrase first appears in claim 11.
Claim 20, line 5, recites “an antenna mode”. Examiner suggest “the antenna mode”, since the phrase first appears in claim 11.
Claims 18 and 21 depend directly or indirectly from an objected claim, therefore are also objected.

Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20180034130 A1, hereinafter Jang) in view of An et al. (US 20180188838 A1, hereinafter An) further in view of Oh et al. (US 20200227819 A1, hereinafter Oh).

Regarding Claim 11, Jang teaches a display apparatus with an integrated antenna (see Fig. 1 and abstract), the display apparatus comprising: 
see Fig. 1, display area DA, non-display area NDA, and para. [0026].The display panel 10 includes a display area DA for displaying an image and a non-display area NDA enclosing the display area DA), and including a pixel array part having pixels (see para. [0007], para. [0031]-[0034] and Fig. 3, display unit 120. A mobile electronic device includes a display panel having a display area in which a plurality of pixels are disposed) and an electrode array part provided on the pixel array part (see Fig. 9, touch sensing unit 510, antenna sheet 30 para.[0077]-[0078]), wherein the electrode array part comprises: 
an encapsulation layer provided on the pixel array part (see Fig. 3, thin film encapsulation 130 and para. [0029] Referring to FIG. 3, the organic light emitting panel includes a substrate 110, and a display unit 120 and a thin film encapsulation 130 formed on the substrate 110); 
an electrode unit provided on the encapsulation layer (see Figs. 3-4, thin film encapsulation on the display unit 120, touch sensing unit 510, antenna sheet 30, para. [0044]-[0045], para. [0077]-[0078]. The touch sensing unit 510 may include a plurality of touch sensing electrodes disposed on an upper protection film covering the thin film encapsulation 130 (referring to FIG. 3).The antenna sheet 30 is disposed on the touch sensing unit 510. The antenna sheet comprises a first antenna portion 33 that includes a plurality of first metal lines 331 extending along a first direction DR1, and a plurality of second metal lines 332 extending along a second direction DR2 crossing the first direction DR1); and 
a layer covering the electrode unit (see Fig. 9, polarization sheet 40 disposed over the touch sensing unit 510 and the antenna sheet 30), wherein the electrode unit comprises electrode patterns used as a touch screen (see para. [0078]. the touch sensing unit 510 may include a plurality of touch sensing electrodes disposed on an upper protection film covering the thin film encapsulation 130 (referring to FIG. 3)).
Jang does not explicitly teach a passivation layer covering the electrode unit and wherein a portion of the electrode patterns is driven as the touch screen in a touch mode and an antenna electrode in an antenna mode.
However, An teaches wherein a portion of the electrode patterns is driven as the touch screen in a touch mode and an antenna electrode in an antenna mode (see Figs. 14-15 and par. [0138]-[0148]. The first and second touch sensor arrays 1410 and 1420 may include a plurality of touch sensors 1411 having a length in a second direction (e.g., a vertical direction) and arranged in a first direction.  The electronic device according to an exemplary embodiment may use at least one touch sensor 1411 having a length in a second direction (e.g., a vertical direction) as an antenna for short range communication, for example, NFC communication. at least one selected from a plurality of touch sensors 1411 having a length in a second direction (e.g., a vertical direction) may be used as a touch sensor in a touch sensing period and be used as an antenna in an antenna driving period).
Jang and An are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display apparatus disclosed by Jang with An’s teachings of using electrode patterns in touch sensing mode and antenna mode, since it would have enhanced the device, reducing the device size (e.g., thinner devices) and reducing cost due to the combined use of the electrodes for both antenna and touch sensing.
Jang and An does not explicitly teach a passivation layer covering the electrode unit.
see Fig. 1 and para. [0048]. A passivation layer 160 may be further formed on the antenna electrode layer 110 and the touch sensor electrode layer 200.  The passivation layer 160 may include an inorganic insulation material such as silicon oxide, silicon nitride, etc., or an organic insulation material such as an acryl-based resin, a siloxane-based resin).
Jang, An and Oh are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display apparatus disclosed by Jang and An with Oh’s teachings of providing a passivation layer on the electrodes, since it would have aided in protecting the electrodes. 

Regarding Claim 12, Jang, An and Oh teach the display apparatus of claim 11.
Jang further teaches wherein a light emitting device provided in the pixel (see Fig. 3 para. [0031]-[0034]) comprises: an anode electrode (see Fig. 3, first electrode 141 and para. [0034]); a light emitting layer provided on the anode electrode (see Fig. 3 organic emission layer 142 and para. [0034]); and a cathode provided on the light emitting layer (see Fig. 3. Second electrode 143 and para. [0134]), wherein the cathode is provided in an entire area of the display area (see Fig. 3 and para. [0143]. The second electrode 143 is disposed throughout the entire display area DA).

Regarding Claim 13, Jang, An and Oh teach the display apparatus of claim 11.
Jang further teaches wherein the electrode unit comprises electrode patterns (see Fig. 9, Fig. 4, antenna sheet 30, metal layer 32, touch sensing unit 510, para. [0044]-[0045] and para. [0077]. The touch sensing unit 510 may include a plurality of touch sensing electrodes disposed on an upper protection film covering the thin film encapsulation 130. The antenna sheet comprises a first antenna portion 33 that includes a plurality of first metal lines 331 extending along a first direction DR1, and a plurality of second metal lines 332 extending along a second direction DR2 crossing the first direction DR1), and the electrode patterns comprise: external patterns adjacent to the non-display area (see, Fig. 4, Fig. 9, para. [0044]-[0045] and para. [0077]. The antenna sheet 30 and the touch sensing unit 510 have patterns 32 disposed adjacent to the non-display area. Referring to FIG. 2 and FIG. 4, the antenna sheet 30 includes a base material film 31 and a metal layer 32 disposed on the base material film 31. The metal layer 32 includes a first antenna portion 33 of a mesh shape corresponding to the display area DA of the display panel 10, and a second antenna portion 34 enclosing the first antenna portion 33 and corresponding to the non-display area NDA of the display panel 10); and internal patterns surrounded by the external patterns (see Fig. 1, Fig. 4, annotated Fig. 9 and para. [0044]-[0045] and para. [0077]. The metal layer 32 includes a first antenna portion 33 of a mesh shape corresponding to the display area DA of the display panel 10, and a second antenna portion 34 enclosing the first antenna portion 33 and corresponding to the non-display area NDA of the display panel 10), wherein the external patterns correspond to patterns to patterns disposed near an edge (see annotated Fig. 1 and annotated Fig. 9).


    PNG
    media_image1.png
    558
    828
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    845
    747
    media_image2.png
    Greyscale

 An further teaches wherein the external (edge) patterns are used as the touch screen in the touch mode and used as the antenna electrode in the antenna mode (see Figs. 14-15 and par. [0138]-[0148]. The first and second touch sensor arrays 1410 and 1420 may include a plurality of touch sensors 1411 having a length in a second direction (e.g., a vertical direction) and arranged in a first direction.  The electronic device according to an exemplary embodiment may use at least one touch sensor 1411 having a length in a second direction (e.g., a vertical direction) as an antenna for short range communication, for example, NFC communication. at least one selected from a plurality of touch sensors 1411 having a length in a second direction (e.g., a vertical direction) may be used as a touch sensor in a touch sensing period and be used as an antenna in an antenna driving period).

    PNG
    media_image3.png
    715
    891
    media_image3.png
    Greyscale

Jang, An and Oh are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display apparatus disclosed by Jang, An and Oh with An’s teachings of using electrode patterns in touch sensing mode and antenna mode, since it would have enhanced the 

Regarding Claim 18, Jang, An and Oh teach the display apparatus of claim 13.
An further teaches wherein the electrode patterns form the touch screen according to a mutual-capacitance method (see Fig. 14 and para. [0139]. With reference to FIG. 14, a touch screen 1400 (e.g., the touch screen 430) may be configured with a mutual capacitance method).
Jang, An and Oh are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display apparatus disclosed by Jang, An and Oh with An’s further teachings, since it would have enhanced the device, reducing the device size (e.g., thinner devices) and reducing cost due to the combined use of the electrodes for both antenna and touch sensing. Moreover, one of ordinary skill in the art would have recognized the obviousness of configuring the electrodes in mutual capacitance as been obvious to try from a finite number of options known in the art that would have yield the same predictable result of sensing touch.

Regarding Claim 21, Jang, An and Oh teach the display apparatus of claim 13.
An further teaches wherein the electrode patterns form the touch screen according to a self-capacitance method (see Fig. 6, para. [0088] and para. [0095]the touch screen may be configured with a capacitance method and be configured with a mutual capacitance method or a self capacitance method (a so-called self cap method or dot matrix method)).
Jang, An and Oh are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness .

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20180034130 A1, hereinafter Jang) in view of An (US 20180188838 A1) further in view of Oh (US 20200227819), further in view of  Lee et al. (US 20170237152 A1, hereinafter Lee).

Regarding Claim 14, Jang, An and Oh teach the display apparatus of claim 13.
Jang, An and Oh  do not explicitly teach wherein the external patterns are divided into at least two antenna areas, and in the antenna mode, external patterns constituting any one of the at least two antenna areas are used as the antenna electrode.
However Lee teaches wherein the external patterns are divided into at least two antenna areas, and in the antenna mode, external patterns constituting any one of the at least two antenna areas are used as the antenna electrode (see Fig. 13C para. [0039], para. [0133], para. [0136]-[0137]. As illustrated in FIG. 13C, an upper end area 1371, a left area, and a right area 1375 of the touch panel may be utilized as antennas).

    PNG
    media_image4.png
    363
    388
    media_image4.png
    Greyscale

Jang, An, Oh and Lee are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensor disclosed by Jang, An and Oh with Lee’s teachings of having external patterns are divided into at least two antenna areas, since it would have further enhanced the device by providing additional antenna areas while securing the performance of the antennas (see Lee para. [0006]).

Regarding Claim 16, Jang, An and Oh The display apparatus of claim 13.
An further teaches wherein after the antenna mode, when another antenna mode arrives (see Fig. 15, enable antenna periods, and para. [0144]-[0148])
Jang, An and Oh are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display apparatus disclosed by Jang, An and Oh with An’s further teachings of using electrode patterns in touch sensing mode and antenna mode, since it would have enhanced 
Jang, An and Oh do not explicitly teach the external patterns constituting the remaining antenna area, among the at least two antenna areas, are used as the antenna electrode.
However, Lee teaches the external patterns constituting the remaining antenna area, among the at least two antenna areas, are used as the antenna electrode (see Fig. 13C para. [0039], para. [0133], para. [0136]-[0137]. As illustrated in FIG. 13C, an upper end area 1371, a left area, and a right area 1375 of the touch panel may be utilized as antennas).

    PNG
    media_image4.png
    363
    388
    media_image4.png
    Greyscale

Jang, An, Oh and Lee are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensor disclosed by Jang, An and Oh with Lee’s teachings of having external patterns are divided into at least two antenna areas, since it would have further enhance the device by providing additional antenna areas  while securing the performance of the antennas (see Lee para. [0006]).

Allowable Subject Matter
Claims 15, 17 and 19-20 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sebastian et al. - US 20160188092 A1 – A touchscreen antenna system.
Shanmugam – US 10732764 B1 – Integrated touch control and antenna system in which a touch control electrode of the touch control interface can operate as an antenna of a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        04/12/2021